DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 6/22/2022 are acknowledged.
	Claims 1-11 are pending.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Stanley D. Liang on 8/24/2022.
	The application has been amended as follows: 
Title:
Please DELETE “PREVENTION AND”.
Claims:
Claim 1, line 1, DELETE “preventing or”.
Claim 1, line 3, DELETE “prophylactically or”.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed in view of the updated search conducted, prosecution history, and the remarks filed 6/22/2022, in particular the discussion on pages 4-6 regarding the superior properties of the invention as claimed.
	Page 4 from Applicant’s remarks filed 6/22/2022 discuss that in Example 1 the claimed zinc isotope resulted in increased insulin levels in blood of animals but naturally occurring zinc did not ([0080-0081]; Fig. 1 and 2). The data shown in Example 1 of the instant specification suggest a more pronounced and higher quality effect of the 64Zne on absorption and utilization of glucose by the body in comparison with Zn acetate.
 	Page 5 from Applicant’s remarks filed 6/22/2022 discuss than in Example 7 the first day after the drug withdrawal, the insulin levels were slightly higher than in the group of intact animals, and at day 7 after the withdrawal a significant increase in the insulin levels in this group of animals was observed ([00464] and FIG. 17) whereas with the natural zinc there was a drop in the insulin levels to the value of those of intact/control animals.
	An updated prior art search did not disclose a reference that teaches the unexpectedly superior properties of the claimed zinc isotope in the claimed method of treating type 2 diabetes. Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious the unexpectedly superior properties of the claimed system.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615